        Case 3:19-cv-01151-JAM Document 10-1 Filed 10/22/19 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT



 STRIKE 3 HOLDINGS, LLC,
                                                    Civil Action No. 3:19-cv-01151-JAM
                              Plaintiff,
        v.

 JOHN DOE, subscriber assigned IP address
 24.146.190.248,

                              Defendant.


            ORDER ON PLAINTIFF’S MOTION FOR EXTENSION OF TIME
        WITHIN WHICH TO EFFECTUATE SERVICE ON JOHN DOE DEFENDANT

       THIS CAUSE came before the Court upon Plaintiff’s Motion for Extension of Time Within

Which to Effectuate Service on John Doe Defendant with a summons and Complaint (the

“Motion”), and the Court being duly advised in the premises does hereby:

       ORDER AND ADJUDGE: Plaintiff’s Motion is granted. Plaintiff shall have until March

20, 2020 to effectuate service of a summons and Complaint on Defendant.

       SO ORDERED this ______ day of _______________________, 2019.



                                                   By:_______________________________
                                                   UNITED STATES DISTRICT JUDGE
